Clark, Judge.
This appeal is from the grant of a summary judgment. The enumeration of errors was not filed within 20 days from the docketing of the case as required by court rule. Although compelling extenuating circumstances have been submitted through affidavits of the associate attorney and secretary of the law firm representing appellant, no providential cause for the one-day late filing has been shown. This being a jurisdictional requirement which has not been met, this appeal must be dismissed. Crozier v. Crozier, 228 Ga. 372 (185 SE2d 411); Baker v. State, 226 Ga. 45 (172 SE2d 409); Babb v. Cook, 124 Ga. App. 823 (186 SE2d 317); Jackson v. State, 124 Ga. App. 544 (184 SE2d 519); Court of Appeals Rule 14(a) (122 Ga. App. 891).

Appeal dismissed.

Jordan, P. J., and Deen, J., concur.